EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-1/A, of our report dated June 27, 2013, of Emerald Isle Exploration LTD. relating to the financial statements as of April 30, 2013 and for the period from November 7, 2012 (inception) to April 30, 2013, and the reference to our firm under the caption “Experts” in the Registration Statement. /s/ M&K CPAS, PLLC M&K CPAS, PPLC www.mkacpas.com Houston, Texas October 25, 2013
